Polaroid Corporation appeals from a decision of the Appellate Tax Board denying applications for abatement and upholding determinations made by the Commissioner of Revenue that Polaroid was not entitled to job incentive deductions claimed on its corporate excise tax returns for the tax years 1979, 1980, and 1981. We transferred the case to this court on our own motion.
We have decided today in Digital Equip. Corp. v. Commissioner of Revenue, ante 18 (1990), that a corporate taxpayer claiming job incentive deductions for the years 1980 through 1982 is entitled to the full job incentive deductions claimed in the case of employees who were certified by the urban job incentive bureau (UJIB) and domiciled in municipalities designated on the applicable UJIB list as containing “eligible sections of substantial poverty.” We also decided that the taxpayer is entitled to those job incentive deductions not exceeding $5,000 for employees who were certified by UJIB and who were domiciled in “contiguous” municipalities under G. L. c. 23B, § 11 (1988 ed.), and had not moved prior to the tax years at issue.
That decision is dispositive of the issues raised in this appeal. We remand for further proceedings consistent with this opinion.

So ordered.